ON APPELLANT’S MOTION FOR REHEARING.
DAVIDSON, Judge.
Appellant insists that we erred in overruling his Bills of Exception Nos. 1 and 2, touching the action of the trial court in reprimanding appellant’s counsel as a result of the repeated asking of leading questions.
Orderly procedure for the trial of a. criminal case requires that a trial court be vested with power to control the conduct of counsel during the trial and in the examination of witnesses. A judgment of conviction will be reversed on account of a ruling in this respect only when an abuse of the trial court’s *441discretion or resulting injury is shown. 42 Tex. Jur., Sec. 141, p. 182.
Viewing the record before us in the light of a punishment of five years, we are unable to reach the conclusion that reversible error is reflected.
Appellant’s motion for rehearing is overruled.
Opinion approved by the Court.